DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high-pressure hydrogen” and “low-pressure tail gas” in claims 1, 17 and 18 are relative terms which render the claim indefinite. The terms “high-pressure” or “low-pressure” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One skilled in the art would not be able to ascertain what pressure levels would read on these limitations. 
Dependent claims 2-16, 19 and 20 are rejected due to the virtue of their dependence on claims 1 or 18. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, Rafati et al. US2019/0135626 discloses a process for hydrogen production, the process comprising reacting a hydrocarbon feed stream and oxygen into a reactor unit to form a product gas stream comprising H2+CO, converting the product gas  stream comprising H2+CO in at least one reactor to form a stream comprising H2+CO2 (See Para [0020]), processing the stream comprising H2+CO2 in a pressure swing adsorber to provide a product stream formed of substantially pure hydrogen and provide waste gas steam comprising CO2, and forming a liquid CO2 product stream in a cryogenic separation unit which comprises a compressor configured for compressing the waste gas stream comprising CO2 (see claims 39, 41, 42 and Para [0021]). The reference acknowledges that the PSA results in a separate pure high pressure hydrogen from a crude stream (Para [0020]). The PSA waste gas is compressed and further treated. The PSA waste is thus considered to read on the compressed tail gas stream of the claim. This compressed stream is further treated in a shift reactor and a second PSA unit or CO2 separation unit giving an additional H2 production stream (See Para [0021]). This will result in separation of greater than 80% of the CO2 being removed as a liquid (Para [0022]). The reference acknowledges presence of at least argon, nitrogen and methane with the hydrogen in the waste stream (Para [0022] and [0131]). The substantially pure high pressure hydrogen is recovered as stream 310 (Para [0130]). However, there is no teaching, suggestion or disclosure regarding separating the overhead stream from the second PSA in another PSA system that produces at least two product streams into a second high-pressure hydrogen stream enriched in hydrogen and a low-pressure CO2 stream.
Regarding claim 17, Rafati et al. does not teach steps of compression, drying and cooling between the two PSA separation steps. 
Regarding claim 18, Rafati et al. teaches a hydrogen production unit with a PSA and compressor. However, there this no teaching, suggestion or disclosure regarding a PSA system with a PSA inlet in fluid communication with a CO2 recovery system overhead outlet, the low pressure CO2 outlet in fluid communication with the compressor inlet and the CO2 recovery system inlet in fluid communication with the chiller gas outlet. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/508349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require plural separation steps of syngas to generate high pressure hydrogen streams.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/451941 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require plural separation steps of syngas to generate high pressure hydrogen streams. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Prior Art
US4772420 teaches PSA stages for synthesis gas processing (Abstract). The reference teaches CO2 removal in a PSA and teaches adsorption and depressurization cycles in the PSA for CO removal (Col. 2 lines 12-56). 
US 2016/0250580 teaches a pressure swing adsorption process for enhancing a targeted concentration within a mixed stream (Abstract). The reference teaches adsorption, depressurization and repressurization cycles for PSA (Para [0034]-[0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/STEVEN J BOS/Primary Examiner, Art Unit 1736